UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7049


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LAMATAVOUS REGTEZ COLLINS, a/k/a Red,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:10-cr-00466-MBS-3)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamatavous Regtez Collins, Appellant Pro Se. Stanley D.
Ragsdale, John David Rowell, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lamatavous Regtez Collins appeals the district court’s

order denying his second motion for a new trial and denying his

motion for the return of forfeited property.             We have reviewed

the record and find no reversible error.           Accordingly, although

we deny leave to proceed under the Criminal Justice Act, we

grant leave to proceed in forma pauperis on appeal, and affirm

for the reasons stated by the district court.             United States v.

Collins, No. 1:10-cr-00466-MBS-3 (D.S.C. June 24, 2013).                  We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2